Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The elected Claims/group are allowable. The restriction requirement, as set forth in the Office action mailed on 7/17/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and III is withdrawn.  Claims 17-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Davis on 2/4/22.

The application has been amended as follows: 

In claim 1, line 4, after “(b) polyoxypropylenediamine” insert ---, wherein the polyoxypropylenediamine is present from 5 wt% to 15 wt% based on the total weight of the composition---

In claim 16, line 5, delete “1 wt% to 50 wt%” and insert ---5 wt% to 15 wt%---

In claim 17, lines 3-4, delete “any one of claims 1-15” and insert ---claim 1---

In claim 20, line 7 after “composition” insert ---, wherein the polyoxypropylenediamine is present from 5 wt% to 15 wt% based on the total weight of the composition---

Cancel claims 19, 24, 25, 26, 27, 28

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the new weight% range of claim 25 (now amended into the independent claims via the Examiner’s Amendment above) is not suggested or disclosed by the closest prior art of record.  Deville teaches the use of about 20-50 wt% of the hardening compound and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ALICIA BLAND/           Primary Examiner, Art Unit 1766